DocuSign Envelope ID: 1CD461B9-AF8B-4CA6-9A50-9885158E3EF2




                                     UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION


               XPO LOGISTICS, INC.,                              ) Civil No. 3:19-cv-00348-FDW-DSC
                                                                 )
                       Plaintiff,                                )
                                                                 )
                       v.                                        )
                                                                 ) DECLARATION OF JESSICA
               JESSICA NORTHROP,                                 ) NORTHROP
                                                                 )
                       Defendant.                                )
                                                                 )
                                                                 )
                                                                 )
                                                                 )



                     Jessica Northrop hereby declares as follows:

                 1. I am over 18 years of age and of sound mind.

                 2. I am the Defendant in the above captioned matter. The facts stated herein are from my own

                     personal knowledge.

                 3. Northrop began working with XPO in 2009 and was promoted to Service Center Manager

                     of XPO’s Syracuse facility in April 2016.

                 4. As a Service Center Manager for the Syracuse Facility, I was responsible for its general

                     operations, performance, and risk management. During my employment with XPO, I was

                     not responsible for or engaged in the management of any other XPO facilities, expansion

                     of XPO’s services, soliciting new business, or the establishment of new XPO facilities.

                 5. During my tenure as the Syracuse facility’s Manager, I had access to XPO’s business

                     intelligence database (“the Database”). The Database contained information regarding the

                     performance metrics of the Syracuse facility and other XPO facilities. I used the Database




                   Case 3:19-cv-00348-MOC-DSC Document 7-1 Filed 07/26/19 Page 1 of 5
DocuSign Envelope ID: 1CD461B9-AF8B-4CA6-9A50-9885158E3EF2




                     to assess the performance of the Syracuse facility only – I did not access the database for

                     other facilities for which I was not responsible.

                 6. XPO’s pricing information and customer lists were primarily kept on a software database

                     called “One CRM.” I did not have the authority to access the One CRM software.

                 7. During my tenure as a Service Center Manager at the Syracuse facility, I regularly

                     participated in meetings with managers of other XPO facilities and members of XPO’s

                     leadership – on a district level. These meetings were short and involved status updates

                     regarding the general performance of other XPO facilities. The meetings sometimes

                     touched on issues regarding XPO’s compliance with federal safety laws and human

                     resources issues.     During these meetings, however, I did not gain any insight into

                     information not generally known about XPO’s business strategies, pricing, contracts,

                     proprietary management, operational processes, competitive offerings, technology tools

                     related to routing systems, business intelligence systems, safety systems, or any other

                     confidential or proprietary information by virtue of participating in these meetings.

                 8. Due to an uncomfortable work environment and unreasonable work expectations, I

                     accepted a position with Saia LTL Freight (“Saia”) on May 29, 2019. The same day, and

                     on May 31, 2019, I forwarded emails from my XPO email account to my personal email

                     account that referred or related to XPO – certain emails contained some Confidential

                     Information. I did not forward the emails with the intent of using the information to

                     compete with XPO or disclosing their contents to Saia or any other competitor.

                 9. The XPO related emails that I emailed to my personal account fell into two categories: (1)

                     documents that represented my own work product, such as forms, that I had used and liked

                     and the information contained therein, Confidential Information or not, was irrelevant; and



                                                               2

                   Case 3:19-cv-00348-MOC-DSC Document 7-1 Filed 07/26/19 Page 2 of 5
DocuSign Envelope ID: 1CD461B9-AF8B-4CA6-9A50-9885158E3EF2




                     (2) emails and documents that evidenced my value/worth as an employee, such as

                     congratulatory emails and other “kudos” because I understood from other former XPO

                     employees that XPO often attempted to discredit or disparage its former employees to their

                     new employers – these documents were “proof” to the contrary should XPO do so with me

                     as well. When I opened up one email post-separation, I found it to be “corrupted” file that

                     could not be opened and did not bother to open or attempt to access other XPO forwarded

                     emails thereafter. The XPO emails that I forwarded remained in my personal email

                     account, mostly unopened and completely forgotten until XPO sent me the cease and desist

                     letter. I never forwarded these emails or otherwise disclosed their contents to any third

                     party.

                 10. On June 13, 2019, XPO’s counsel sent me a cease and desist letter via email demanding

                     that I resign my position with Saia.

                 11. During a teleconference on July 2, 2019, I was questioned by XPO’s counsel about my job

                     responsibilities with Saia. I explained that my job responsibilities with Saia as a Special

                     Projects Manager were much different than my responsibilities as a Service Center

                     Manager with XPO and that I did not believe I was in violation of the Agreement. I denied

                     multiple suggestions that my job responsibilities with Saia were the same as my job

                     responsibilities as XPO’s Service Center Manager.

                 12. After receiving notice of the Temporary Restraining Order entered by the state court, Saia

                     terminated my employment on July 2, 2019. I remain unemployed.

                 13. On Tuesday, July 24, 2019, I voluntarily relinquished access to my personal email account

                     and granted XPO’s expert sole custody of the email account -- I authorized XPO’ expert to




                                                              3

                   Case 3:19-cv-00348-MOC-DSC Document 7-1 Filed 07/26/19 Page 3 of 5
DocuSign Envelope ID: 1CD461B9-AF8B-4CA6-9A50-9885158E3EF2




                     change my access password. It is my understanding that my password was changed as I

                     requested, but I have not attempted to access my email to check.

                 14. On July 26, 2019, I requested that XPO’s expert be directed to delete all XPO related emails

                     in my personal email account regardless of whether a particular email contained XPO

                     Confidential Information.

                 15. Other than the emails at issue in this case, I do not have any XPO property, confidential or

                     otherwise. I did not take any tangible documents with me when I left XPO. I did not retain

                     any XPO property. At no point, during my employment with XPO or afterward, did I

                     disclose XPO Confidential Information to SAIA or any other competitor.              I never

                     forwarded any of the XPO emails that I sent to her personal account.

                     I, Jessica Northrop, declare under the penalty of perjury that the foregoing statements are

            true and accurate.



                                              ___________________________________
                                              Jessica Northrop

                                                             7/26/2019
                                              Date Signed:_______________________




                                                                4

                   Case 3:19-cv-00348-MOC-DSC Document 7-1 Filed 07/26/19 Page 4 of 5
DocuSign Envelope ID: 1CD461B9-AF8B-4CA6-9A50-9885158E3EF2




                                                CERTIFICATE OF SERVICE



                     This is to certify that on July 26, 2019, the undersigned counsel filed the foregoing

            pleading using the Court’s CM/ECF system that will send notification of this filing to all counsel

            of record.



                                                                   /s/ Craig L. Leis
                                                                   Craig L. Leis NCSB #48582

                                                                   Attorney for Defendant




                                                              5

                   Case 3:19-cv-00348-MOC-DSC Document 7-1 Filed 07/26/19 Page 5 of 5
